t c memo united_states tax_court stevens technologies inc petitioner v commissioner of internal revenue respondent docket no 1996-11l filed date sarah stevens an officer for petitioner james r rich for respondent memorandum findings_of_fact and opinion morrison judge stevens technologies inc the company petitioned the court under sec_6330 to review the determination of the irs appeals_office sustaining proposed levies and filings of notices of liens to collect employment-tax liabilities additions to tax and penalties assessed against the company the issues for decision are can the court consider the correctness of the amounts of employment_taxes that the company reported on its form sec_941 employers’ quarterly federal tax_return for the fourth quarter of the first quarter of and the second quarter of did the company have reasonable_cause for failing to file form sec_941 for a number of quarters in the years through pay employment_taxes for a number of quarters in the years through deposit unless otherwise indicated all references to sections are to the internal_revenue_code_of_1986 as amended and as in effect at all relevant times on date the respondent the irs made an oral motion to impose sanctions on the company for its alleged failure to comply with two orders of the court dated date which had required the company to produce documents and respond to interrogatories the motion sought to bar the company from presenting any evidence we reserved ruling on the motion until after trial we will deny this motion as moot because as we explain below the evidence in the record does not support any ultimate finding of fact in the company’s favor 2q 3q 4q 1q 2q 3q 1q 2q 3q 4q 3q 4q we sometimes use the letter q as an abbreviation for quarter 2q 3q 4q 1q 2q 3q 1q 2q 3q 4q 3q 4q 4q 1q 2q employment_taxes for a number of quarters in the years through pay federal_unemployment_tax_act futa_tax for the tax_year and file forms w-2 wage and tax statement for did the irs violate sec_6330 by a issuing a summons to wachovia bank pursuant to its investigation of the company’s president sarah stevens for the trust-fund-recovery penalties and b notifying stevens it intended to levy on her assets to collect the liabilities did the appeals_office abuse its discretion by failing to accept the company’s installment-agreement proposal findings_of_fact the parties entered into a stipulation of facts we incorporate the stipulation of facts into our findings_of_fact at the time it filed the petition the principal_place_of_business of the company that is stevens technologies inc was charlotte north carolina therefore any appeal of our decision in this case will be resolved by the court_of_appeals for the fourth circuit unless the parties stipulate another circuit see sec_7482 u s c sec_41 3q 4q 2q 3q 1q 2q 3q 3q 4q 2q 4q 1q 2q in the company was incorporated by sarah stevens stevens from through the company was a federal contractor that provided computer consulting and information-technology services to federal agencies including the national aeronautics and space administration and the tennessee valley authority tva during the years through stevens was the company’s president the company’s gross_receipts which were shown on its forms u s_corporation income_tax return for the years were as follows year gross_receipts dollar_figure big_number big_number big_number big_number the company issued a form_w-2 to stevens each year these forms showed the following information year wages dollar_figure big_number big_number big_number big_number big_number income_tax withheld dollar_figure big_number big_number big_number big_number big_number social_security dollar_figure big_number big_number big_number big_number big_number medicare dollar_figure big_number big_number big_number big_number big_number in and stevens was also employed by robert half corp a company for which she performed computer audits she received dollar_figure in wage income from robert half corp in and dollar_figure in during all relevant periods stevens had the authority to determine which bills the company would pay at any given time the authority to determine when payroll would be paid and the responsibility for hiring employees in the company hired an accounting firm a f mcgervey co llc to assist with bookkeeping financial statements and payroll the accounting firm assigned paul impellicceiri a certified_public_accountant to work on the company’s account the accounting firm’s staff prepared checks electronically for stevens’s approval stevens was responsible for approving the checks to pay the employment-tax deposits for the company the accounting firm’s staff prepared and sent to stevens the form sec_941 for the company for the last quarter of and all quarters in and before the due_date for each return the company filed its form sec_941 on the following dates due_date unadjusted for saturdays sundays and holidays date filed was return filed late late late late late late late late late late late late late tax period 1q 2q 3q 4q 1q 2q 3q 4q 1q 2q 3q 4q 1q 2q 3q 4q 1q 2q 3q 4q 1q 2q 3q 4q late late late late late in its brief the irs contends that the return was filed on date which would be six months before the due_date of the return this appears to be a typographical error its records show a notation return filed with a corresponding date of date furthermore the irs assessed a penalty for failing to timely file a return for the quarter and the company does not dispute that it failed to timely file a return the irs contends that the return was a substitute for return ie a return filed by the irs however its records for the quarter show a notation return filed there is no notation that the return was a substitute for return we conclude that the return was not a substitute for return the irs also contends that the return was filed late however its records show that return was filed on its due_date the irs did not assess a penalty for failing to timely file a return for the quarter the irs contends that the return was a substitute for return however its records for the quarter show a notation return filed there is no notation that the return was a substitute for return we conclude that the return was not a substitute for return the irs did not assess a penalty for failing to file a timely return for the quarter this day was a sunday so the actual due_date was the following day date see sec_7503 the company made the following federal-employment-tax deposits and payments from through year date of deposit or payment tax period to which deposit or payment applied 1q 2q 3q 1q 1q 2q 2q 2q 3q 4q 4q 1q 1q 1q 1q 4q 1q 1q the table does not include futa payments amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2q 2q 2q 3q 3q 1q 1q 2q 2q 3q 4q 3q 4q 1q 2q 3q 4q 3q 4q 3q 3q 3q 4q 4q 4q 4q 3q 4q 4q 4q 4q dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the parties stipulated that the payment amount was dollar_figure but the company’s bank statement shows that the amount is actually dollar_figure the irs did not assess a penalty for failing to timely pay or make deposits for this quarter regarding the company’s form_941 obligations ie its obligations to file form_941 and to deposit and pay quarterly employment_taxes the irs assessed against the company additions to tax for failing to timely file additions to tax for failing to timely pay and penalties for failing to timely deposit the amounts of the assessments are tax period ending failing to timely file dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- failing to timely pay dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure failing to timely deposit dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in stevens began to suffer heart problems in after a difficult pregnancy stevens gave birth to a daughter because of stevens’s poor health the birth took place in the intensive care unit of the hospital her child was born with a cancerous tumor on her skull near the end of the tumor was removed at the end of stevens’s mother was diagnosed with cancer stevens began caring for her mother at her mother and father’s house in pennsylvania during this time she commuted to charlotte where the company was based during stevens continued to suffer from heart problems that eventually required surgery in date stevens moved from pennsylvania back to her home in charlotte with her mother there she cared for her mother until about six weeks before her mother’s death in date in pennsylvania stevens’s heart problems which had began in her difficult pregnancy in her daughter’s tumor which was removed at the end of her mother’s sickness which began at the end of and ended with her death in date meant that stevens could spend only a limited time on the company’s affairs she and her mother spent a week in raleigh north carolina while her mother was being treated at duke university medical center on date the irs assessed a dollar_figure penalty against the company under sec_6721 for the annual tax period ending date for failure to timely file form_w-2 from through stevens posted sporadic comments and advice on an educational listserv an electronic bulletin board she made posts in post in posts in posts in and post in in stevens attended the american institute of aeronautics and astronautics space conference and exposition in san diego california and gave a lecture entitled security considerations for global systems of systems in stevens had a speaking engagement in north dakota after stevens’s mother died in date stevens began to devote more time to the company she was able to concentrate on the company’s tax problems with the assistance of impellicceiri in the company contracted to provide services to the tva the tva failed to schedule some work during the fourth quarter of in date the company filed some of its overdue form sec_941 and paid approximately dollar_figure toward its overdue federal tax the company was able to make the dollar_figure payment because it had received payments from the tva on date stevens contacted an irs collection specialist to ascertain whether the irs had received the company’s delinquent tax returns during the conversation a collection specialist explained to stevens that the company owed the irs penalties and interest because of late payments stevens asked that the company’s account be assigned to a revenue_officer stevens also stated that the company was current with its deposits in stevens entered the make mine a million dollar business contest sponsored by count me in inc a nonprofit organization whose purpose was to assist women entrepreneurs with their businesses stevens was selected as a finalist in the contest due to the growth of the company’s revenue from dollar_figure in to dollar_figure in and her creation of jobs in date the national science foundation nsf told the company that it was one of three final contenders for a large contract there were delays in the nsf’s awarding the contract and by the time the contract was awarded in date the company had already gone out of business on date the company timely filed its form_940 employer’s annual federal unemployment futa_tax return for the year on date the irs made the following assessments related to the form_940 for tax of dollar_figure a failure-to-timely-pay addition_to_tax of dollar_figure and interest of dollar_figure in date the company signed another contract with the tva to provide services to it this contract was for the period ending date and for a sum not to exceed dollar_figure million from february to date the company performed work for the tva pursuant to this contract from april through date the tva made payments with respect to the contract in date count me in inc and cosponsor american express inc announced that stevens had won the contest grand prize of dollar_figure because of her efforts in growing the company’s business as a result of winning the contest in date stevens appeared on the today show a national television program during her today show interview stevens explained that she and her husband had continued to run the company while her mother was sick and living with them in date the tva and the company agreed to a schedule under which the company would perform inspections of seven tva facilities on various dates from may through date these inspections were part of the work to be performed under the second contract between the tva and the company the inspections did not occur because the tva did not permit the company access to its facilities on date stevens sent an email to the tva complaining that the inspections had not been allowed as scheduled that this had cost the company dollar_figure and that the work for the upcoming week had been postponed until august the same day the tva emailed stevens back to ask whether the company could perform inspections of four tva facilities on specific dates in july and august the record does not reveal whether these inspections occurred the irs assessed employment_taxes for the fourth quarter of and the first and second quarters of in the respective amounts of dollar_figure dollar_figure and dollar_figure the amounts assessed were the same amounts shown by the company on its form sec_941 as tax for these quarters on date stevens contacted irs collection personnel to ask for the contact information for the revenue_officer assigned to the company’s case on august and the irs mailed notices of lien filings and notices of intent to levy to the company there were two lien-filing notices and three levy notices the two lien-filing notices were mailed on date two of the three levy notices were mailed on date the third levy notice was mailed on date the notices advised the company that it had the right to request a collection-review hearing with the irs appeals_office the notices showed amounts of tax_liabilities that the irs had assessed by form number or type of tax ie sec_6721 and by taxable_period the dates of the notices type of notices ie lien-filing or levy form number or type of tax and assessed amount are listed below tax form or type of tax sec_6721 1st lien-filing notice 2d lien-filing notice 1st levy notice1 2d levy notice1 levy notice dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - - - - - - - - - - - dollar_figure dollar_figure dollar_figure - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - dollar_figure - - - - - - period 2q 3q 4q 1q 2q 3q 1q 2q 3q 4q 3q 4q 2q 4q 1q 2q the lien-filing notices listed an amount on lien for each tax form or type of tax and period the amounts were not given in further detail eg the notices did not specify whether the amounts were for tax penalty or interest the levy notices listed for each tax form or type of tax and period the following information unpaid amount from prior notices additional penalty and additional interest for lien-filing notices the amount on lien is shown in the table for levy notices the amounts in the table include only unpaid amount from prior notices not additional penalty or additional interest the first levy notice listed the following amounts as additional penalty dollar_figure for the 4q liability dollar_figure for the 1q liability and dollar_figure for the form_940 liability amounts were listed as additional interest for all categories of liabilities for which an amount is listed as unpaid amount from prior notices except the 2q liability and the sec_6721 liability also an amount for additional interest was listed for the 3q liability no amount is listed for that quarter for unpaid amount from prior notices the second levy notice listed the following amounts as additional penalty dollar_figure for the 4q liability and dollar_figure for the form_940 liability amounts were listed as additional interest for all categories of liabilities for which an amount is listed as unpaid amount from prior notices also an amount for additional interest was listed for the 3q liability no amount is listed for that quarter for unpaid amount from prior notices the levy notice listed dollar_figure as additional penalty and dollar_figure as additional interest for the 2q liability on date stevens met with an irs revenue_officer to resolve the company’s outstanding tax_liabilities stevens told the revenue_officer that the company could not secure government contracts until it could demonstrate that it had established an agreement with the irs to pay the liabilities the revenue_officer informed stevens that because the company was not in compliance with its deposit requirements as the date of the meeting he would issue a notice_of_intent_to_levy the revenue_officer informed stevens that to avoid other collection action it would need to prospectively comply with its deposit requirements the we observe that the irs’s records show that the company reported dollar_figure of employment_taxes on its form_941 filed date but that it made no deposits or payments of this amount it is unclear whether this refers to the first levy notice issued on date the second levy notice issued on date or the levy notice issued on date revenue_officer also requested that stevens submit a completed form 433-b collection information statement for businesses within days the revenue_officer and stevens agreed to meet again on date along with impellicceiri on date the company delinquently filed forms for the and years on date the company submitted a request for a collection- review hearing to the irs appeals_office the request for the hearing stated that the basis for the request was filed notice_of_federal_tax_lien and proposed levy or actual levy in its request for a hearing the company proposed that the irs withdraw its lien filings and enter into an installment_agreement with the company the request did not challenge the amounts of tax assessed such as the employment_taxes assessed for the fourth quarter of and the first two quarters of the company contends that it filed the returns on time however the irs’s records show that the returns were filed on date there is no evidence to the contrary the company contends that its request did challenge the amounts of employment_taxes for the fourth quarter of and the first two quarters of but the request which is in the record stated only that we request for fast track mediation to review lien and also company is a government contractor whose continued on date stevens and impellicceiri met with the revenue_officer as previously arranged at the meeting they requested abatement of additions to tax and penalties for reasonable_cause on the same day the revenue_officer reviewed the company’s request for a collection-review hearing and referred the request to the appeals_office a settlement officer at the appeals_office was assigned to handle the hearing by letter dated date the appeals_office acknowledged receipt of the company’s request for a collection-review hearing and scheduled a telephone hearing for date the letter stated that the irs could consider whether the company owed the amounts due only if the company had not had a prior opportunity to dispute the amounts with the appeals_office or had not received a statutory_notice_of_deficiency the telephone hearing was rescheduled for date on date about one-half hour before the telephone hearing was scheduled to begin stevens faxed to the appeals_office information for it to consider at the hearing the information included the following summary continued award of future contracts was being limited extenuating financial circumstances has caused the company to fall behind on payment of employment_tax liability this statement does not challenge the amounts of taxes the company does not contend that its request challenged any other_amounts of employment_taxes information to be presented at sti irs collection_due_process_hearing sec_1 evidence that taxpayer suffered severe emotional and physical distress that prevented capacity to think clearly and make appropriate financial decisions for the firm for the periods of date - date sec_2 evidence that taxpayer did comply voluntarily and paid all taxes due for these periods as soon as monies were available to do so sec_3 evidence that collection activity has continued to persist after request for collection_due_process_hearing filing of federal_tax_lien on appeal letter stated that appeal was timely and no collection action could be taken until after a decision was made in the case request for trust fund recovery penalty assessment while the case was under appeal note taxpayer is making these notations because of rights under the irs tax code and because taxpayer needs the determination of the hearing in order to determine how to proceed taxpayer understands the importance of this hearing and the assessments and takes this very seriously for this reason the taxpayer did meet with the collection agent about the trust fund recovery penalty sec_4 evidence that government has delayed contracting activity that has placed a tremendous burden on the taxpayer’s business for the periods of date - date sec_5 evidence to support withdrawal of federal_tax_lien as per publication to allow us to pay our debt more quickly none of the material in the letter constituted a request for the irs to consider whether the company owed the amounts of tax due stevens and impellicceiri participated in the telephone hearing on date with the appeals_office stevens requested abatement of the additions to tax and penalties assessed against the company on the basis of reasonable_cause she did not challenge the amounts of tax due she proposed that in lieu of the lien filings and proposed levies the irs would enter into an installment_agreement with the company whereby the company would pay the irs dollar_figure per month on date stevens faxed a six-page document to the appeals_office explaining further the company’s argument that the irs should abate the additions to tax and penalties in date stevens laid off all the company’s employees in date the company ceased operations stevens became employed as information-security manager for shared health inc on date the irs issued an administrative_summons to wachovia bank seeking the bank records of the company for the period date to the summons was issued as part of the irs’s investigation of stevens for trust-fund-recovery-penalty liabilities the summons stated that it concerned the matter of sarah e stevens president stevens technologies inc and form sec_941 for the quarter sec_4q 1q and 2q on date the appeals_office issued a determination regarding the collection-review hearing the determination stated that the lien filings and the proposed levies were appropriate in a section headed challenges to the existence of amount of liability the notice stated that the company had challenged late filing and deposit penalties and requested penalty abatement due to reasonable_cause it stated that abatement of failure-to-timely-deposit additions to tax and failure-to-timely-file additions to tax was not warranted as a consequence the notice determined that the following assessed amounts of additions to tax and penalties were correct the company argues that the wording of the section heading indicates that the appeals_office viewed the company as having challenged the amounts of its tax_liabilities at the hearing we disagree the body of the section in the notice indicates that the company’s challenges to the underlying liabilities consisted of challenges only to the amounts of additions to tax and penalties not taxes the notice did not specifically refer to the failure-to-timely-pay additions to tax even though the company challenged these additions it appears that the notice referred to the failure-to-timely-pay additions to tax and the failure-to- timely-deposit additions to tax collectively as deposit penalties failure to timely file dollar_figure dollar_figure dollar_figure n a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure n a n a n a n a n a dollar_figure failure to timely pay dollar_figure dollar_figure dollar_figure n a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure n a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tax period ending total form number or type of tax w-2 failure_to_file form_w-2 failure to timely deposit n a dollar_figure dollar_figure n a n a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure n a dollar_figure dollar_figure dollar_figure dollar_figure n a dollar_figure dollar_figure dollar_figure misc penalty n a n a n a dollar_figure n a n a n a n a n a n a n a n a n a n a n a n a n a n a the notice also stated that the company had proposed that the lien filings and proposed levies be withdrawn in exchange for a dollar_figure-per-month installment_agreement the notice stated taxpayer’s history of failing to make tax deposits is protracted and egregious and weighs against support sic granting an installment_agreement its history does not convince the settlement officer that it would comply with an installment_payment in addition to a tax deposit especially since it has expressed that it experiences delays in payments from its clients it also stated an installment_agreement does not provide the government with the same advantages and protections as a filed lien to be a viable lien alternative a lien withdrawal under sec_6323 is not appropriate on date the company filed a timely tax_court petition for review of the determination of the appeals_office on date the irs sent stevens notices that it intended to levy on her property in order to collect trust-fund-recovery penalties imposed against her for the fourth quarter of and the first two quarters of opinion can the court consider the correctness of the amounts of employment_taxes that the company reported on its form sec_941 for the fourth quarter of the first quarter of and the second quarter of when the irs seeks to collect a tax_liability of a taxpayer through the means of either a levy or the filing of a lien the taxpayer is entitled to a hearing before the irs appeals_office sec_6320 requiring hearing if requested by taxpayer after the filing of lien b requiring hearing if requested by taxpayer before levy at the hearing the taxpayer is entitled to challenge the amount of the taxpayer’s underlying tax_liability that the irs is seeking to collect provided that the taxpayer did not already have a chance to challenge the underlying tax_liability sec_6330 see 115_tc_329 the underlying tax_liability is any amount owed by a taxpayer including the tax additions to tax penalties and underpayment interest see katz v commissioner t c pincite if the taxpayer does not challenge the amount of the underlying tax_liability with the appeals_office the court cannot for convenience we refer to the filing of a notice of lien as the filing of a lien see eg 115_tc_329 a lien for federal tax arises automatically when the irs assesses the tax sec_6321 the irs secures the lien against various types of third parties through the filing of a notice of the lien with the local recorder of deeds or similar office sec_6323 f consider the amount of the liability when reviewing the determination of the appeals_office 129_tc_107 among the liabilities that the irs seeks to collect from the company are the employment_taxes reflected on the company’s form sec_941 for the last quarter of and the first two quarters of the company seeks to have the court redetermine these liabilities the company was entitled to challenge the amounts of these liabilities with the appeals_office however it did not make such a challenge either in its request for a hearing at the telephone conference with the appeals_office or in its submission to the appeals_office after the hearing the company contested only the portions of the underlying tax_liabilities consisting of penalties and additions to tax because the company did not challenge the amounts of its employment_taxes with the appeals_office the court cannot consider the amounts of these liabilities see id the irs concedes that the company did not have an opportunity to challenge its liability for taxes before the hearing with the appeals_office see 122_tc_1 taxpayer who reported tax_liability on return could later claim at collection-review hearing that amount was overreported did the company have reasonable_cause for failing to file form sec_941 for a number of quarters in the years through for a number of quarters in the years through employment_taxes for a number of quarters in the years through pay futa_tax for the tax_year and file form_w-2 for pay employment_taxes deposit a federal_insurance_contributions_act or fica tax is imposed on employers with respect to wages paid to employees sec_3111 and b and on employees with respect to wages received sec_3101 and b employers must withhold the employees’ shares of fica from wages paid and pay over the withheld amounts to the irs sec_3102 the employee share of fica must be collected by the employer by deducting and withholding the amount of tax from wages as paid and b every employer required to deduct the employee share of fica is liable for payment of the employee share of fica moreover an employer is obligated to withhold from wages amounts for the income_tax owed by its employees and must pay the withheld amounts to the irs sec_3402 every employer making payment of wages shall deduct and withhold upon such 2q 3q 4q 1q 2q 3q 1q 2q 3q 4q 3q 4q 2q 3q 4q 1q 2q 3q 1q 2q 3q 4q 3q 4q 4q 1q 2q 3q 4q 2q 3q 1q 2q 3q 3q 4q 2q 4q 1q 2q wages a tax determined in accordance with tables or computational procedures prescribed by the secretary_of_the_treasury every employer that is required to deduct and withhold income_tax is liable for payment of the deducted amount once net wages are paid to the employee the irs credits the employee with the fica_taxes and income_tax withheld even if the employer does not pay over the withheld amounts to the irs see 436_us_238 the term employment_taxes as used here includes all three of the employer’s obligations that we have just discussed employer share of fica employee fica withholding and employee income-tax withholding the term also includes the futa_tax which is discussed later each calendar_quarter an employer must file a form_941 reporting its fica obligations and income-tax withholding obligations for the quarter sec_31_6011_a_-4 income-tax withholding a -1 fica employment_tax regs with some exceptions that are not applicable here the form_941 is due one month after the end of the quarter sec_31_6071_a_-1 employment_tax regs the taxes reportable on the form_941 must be paid on or before the date the form_941 is to be filed see sec_6151 a taxpayer who is required to file a tax return must pay the tax at the time and place fixed for filing the return thus the taxes are due one month after the end of the quarter another federal tax on wages is the tax imposed by the federal unemployment tax futa_tax see sec_3301 this is a excise_tax imposed on each employer with respect to the first dollar_figure paid to each employee each year id sec_3306 the employer must report its futa_tax liability on a form_940 sec_31_6011_a_-3 employment_tax regs the form_940 is generally due a month after the end of the calendar_year sec_31_6071_a_-1 employment_tax regs in addition to its obligation to pay quarterly employment_taxes ie its fica obligations and income-tax withholdings but not its futa_tax a month after the quarter has ended an employer must make quarterly deposits of employment_taxes throughout the quarter sec_31_6302-1 e employment_tax regs the deposits must be made either monthly or semiweekly as determined by regulation sec_31_6302-1 b and c and employment_tax regs the company was required to make semiweekly deposits a deposit of a tax is treated as a payment of a tax made on the due_date of the relevant tax_return determined without regard to extensions or if the deposit is made later the date the deposit was made sec_31_6302-1 employment_tax regs thus an employer’s deposit of employment_taxes during the quarter is deemed to be a payment of employment_taxes on the due_date of the form_941 where a taxpayer fails to timely file a return including a form_941 and a form_940 sec_6651 imposes an addition_to_tax equal to of the amount_required_to_be_shown_as_tax for each month the return is late not to exceed in the aggregate where a taxpayer fails to timely pay tax shown on a return including a form_941 or form_940 sec_6651 imposes an addition_to_tax equal to of the amount shown as tax for each month the failure continues not to exceed in the aggregate where a taxpayer fails to make a federal_tax_deposit by the date prescribed sec_6656 imposes a penalty of up to of the undeposited amount see also sec_6656 additions to tax under sec_6651 and and penalties under sec_6656 may be abated if a taxpayer proves that the failure was due to reasonable_cause and not willful neglect see sec_6651 a see also sec_301_6651-1 proced admin regs the company claims that the additions to tax for failing to timely file form sec_941 the additions to tax for failing to timely pay quarterly employment_tax and the penalties for failing to timely make deposits of employment_tax should be abated for reasonable_cause in reviewing the company’s entitlement to an abatement of penalties and additions to tax determined by the irs the court employs a de novo standard of review see 482_f3d_792 5th cir the company bears the burden of proving that it is not liable for additions to tax and penalties see tax ct r pract proc a 290_us_111 the parties agree that the company failed to timely file returns make timely tax_payments and make timely deposits we hold that the company has not satisfied its burden of proving that the failures were due to reasonable_cause the reasons are given below reasonable_cause for failing to timely file returns exists if the taxpayer can establish that it exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301 c proced admin regs reasonable_cause for failing to pay employment another penalty assessed against the company was the penalty under sec_6721 for failing to file an information_return the penalty applies to the failure_to_file form_w-2 sec_6051 sec_6724 contains a reasonable-cause waiver in its brief the company did not argue that it had reasonable_cause for failing to pay the futa_tax or file form_w-2 for it has therefore abandoned any challenge regarding its liabilities for the addition_to_tax for failing to timely pay the futa_tax and the penalties for failing to file the form_w-2 for the record does not establish and the irs does not contend that the company had a prior opportunity to dispute the additions to tax or penalties ie an opportunity before the hearing with the appeals_office taxes exists if the taxpayer can establish that it exercised ordinary business care and prudence in providing for payment of its tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if it paid on the due_date id courts have also relied on this ordinary- business-care-and-prudence standard to determine whether a taxpayer has reasonable_cause for failing to timely make deposits see eg 390_f3d_1035 7th cir 251_f3d_862 9th cir 196_f3d_499 3d cir 164_f3d_814 2d cir 33_f3d_589 6th cir see also custom stairs trim ltd v commissioner tcmemo_2011_155 102_tcm_1 the determination of whether a taxpayer exercised ordinary business care and prudence in providing for payment of the tax_liability is based on all the facts and circumstances of the taxpayer’s financial situation including the amount and nature of the taxpayer’s expenditures in light of the income or other_amounts the taxpayer could at the time of such expenditures reasonably expect to receive prior to the date prescribed for the payment of the tax sec_301_6651-1 proced admin regs death or serious illness can constitute reasonable_cause see 251_f3d_862 9th cir the majority of courts of appeals that have considered the issue recognize that financial difficulties can constitute reasonable_cause even for the failure to pay and deposit employment_taxes 390_f3d_1035 7th cir 251_f3d_862 9th cir 196_f3d_499 3d cir 164_f3d_814 2d cir see also custom stairs trim ltd v commissioner t c m cch pincite but see 33_f3d_589 6th cir dollar_figure the company advances two arguments in support of its reasonable-cause defense first it argues that the problems stevens and her family faced prevented her from timely filing the form sec_941 and depositing and paying the taxes shown on those forms this argument primarily pertains to the period from until stevens’s mother died in date during this period the company did not timely file its form sec_941 it was also delinquent in its payments and deposits the court_of_appeals for the fourth circuit the court that would decide an appeal of this case has not considered the issue babcock ctr inc v united_states u s tax cas cch para big_number at big_number ndollar_figure d s c the company also claims that reasonable_cause exists for its failure to meet its federal tax obligations for the second quarter of of its quarterly employment_taxes second it argues that the tva’s failure to pay the company prevented it from paying and depositing its quarterly employment_taxes for the last quarter of and the first two quarters of in date the company paid down a large portion of its past-due federal-employment-tax liabilities but not its penalties and additions to tax filed its past-due form sec_941 and began filing its form sec_941 on time for the last quarter of and the first two quarters of however it failed to timely pay and deposit its quarterly employment-tax liabilities although we recognize that stevens--an officer of the company--had significant health and family problems they are not reasonable_cause for the company’s failure to timely file its tax returns pay its employment_taxes and make its deposits during the period through the period during which it claims it was unable to comply with its federal tax obligations the company was able to continue its operations market its services to clients and potential clients increase its workforce and hire an accounting firm to prepare its form sec_941 the failure of the company to file its quarterly employment-tax returns and to make the required_payments and deposits was the result of the company’s deliberate choice to focus on business matters rather than on tax compliance there was no reasonable_cause for the company to disregard its federal tax obligations the company’s difficulties with the tva are not reasonable_cause for the company’s failure to pay employment_taxes and make deposits during the last quarter of and the first two quarters of during the last quarter of the company seems to have first encountered some disruptions in its revenues from the tva the record is murky regarding the company’s first contract with the tva which was the one in effect at the time the contract itself is not in the record we do not know how much work the contract required the tva to give the company the schedule on which the work was to be done by the company or the schedule on which payments were to be made by the tva given the scarcity stevens’s health and family problems are not the only reasons the company asserts as reasonable_cause for its failures during this period the company also contends that stevens could not sign the form sec_941 prepared for the company by the accounting firm because she was not sure they were correct the uncertainty was supposedly due to the company’s unorthodox practice of making payments to stevens that stevens would immediately repay to the company according to stevens this practice allowed the company to qualify as a woman- owned business and receive favorable treatment in procuring government contracts we do not agree that the uncertainty in reporting the back-to-back payments exonerates the company from failing to file its form sec_941 having chosen to engage in these back-to-back payments the company should have realized it would need to figure out how to report the payments for federal employment-tax purposes of details we are not convinced that the disruptions are reasonable_cause for the company’s failure to make the required_payments and depositsdollar_figure despite the problems with its first contract with the tva the company signed a second contract with the tva in date the company claims that it thought it would receive dollar_figure million of work from the tva under the second contract however the second contract did not require the tva to give the company dollar_figure million of work rather it provided that the cost of the work could not exceed dollar_figure million also the company had a history of failing to make deposits extending back to given this history by the company should have done more to ensure that it had the funds to pay its taxes and make its deposits it did not we conclude that the company did not have reasonable_cause for failing to pay its employment_taxes and make its deposits for the last quarter of and the first half of dollar_figure although stevens testified that the company counted on the revenues it would earn from a prospective contract with the national science foundation we are not convinced that the failure of the company to win the contract is reasonable_cause for the company’s failure to make the required_payments and deposits nothing in the record suggests it would have been reasonable for the company to assume it would be awarded the contract before it was actually awarded we do not fault the company for doing business with the tva and maintaining its business relationship with the tva these decisions could have been sound we evaluate only whether the company exercised ordinary business continued we hold that the company is liable for the additions to tax and penalties did the irs violate sec_6330 by a issuing a summons to wachovia bank pursuant to its investigation of the company’s president sarah stevens for the trust-fund-recovery penalties and b notifying stevens it intended to levy on her assets to collect the liabilities the trust-fund-recovery penalty is imposed on an officer of an employer if the officer is responsible for withholding and collecting trust-fund tax such as income_tax and the employees’ share of fica_taxes and willfully fails to withhold them and pay them over to the irs see sec_6672 as detailed in the findings of on august and the irs notified the company that it had filed liens and proposed to levy to collect employment_taxes from the company for calendar quarters including the first quarter of the first quarter of and the second quarter of on date the company requested a collection-review hearing with the appeals_office on date the irs issued an administrative_summons pursuant to its investigation of stevens for the trust-fund-recovery- fact continued care in attempting to provide for the payment and deposit of its federal employment_taxes we find that it did not penalty for the fourth quarter of and the first two quarters of on date the appeals_office issued a notice_of_determination regarding the company’s hearing on date the company filed a petition for review of the determination of the appeals_office on date the irs sent stevens notices that it intended to levy on her personal_property in order to collect trust-fund- recovery penalties from her for the fourth quarter of and the first two quarters of sec_6330 provides that in general the irs can make no levy on any taxpayer’s property unless it notifies the taxpayer of the right to a collection- review hearing sec_6330 provides that if the taxpayer requests a hearing the levy actions which are the subject of the requested hearing are suspended until the hearing and the appeal from the hearing are completed the company requested a hearing to consider levy actions to collect among other things the company’s employment-tax liabilities for the fourth quarter of the first quarter of and the second quarter of sec_6330 suspends any levy action to collect these liabilities from the company stevens argues that sec_6330 prohibited the irs from issuing the date letter and the summons because the company’s appeal of the determination of the appeals_office was pending when those documents were issued however the levy mentioned in the date letter and the summons pertained to stevens’s liability for the trust-fund-recovery penalty this liability is different from the company’s liability for employment_taxes see 635_f2d_293 4th cir cited in freeman v commissioner 101_tcm_1173 therefore sec_6330 does not limit the irs’s ability to levy to collect the trust-fund-recovery penalties from stevens did the appeals_office abuse its discretion by failing to accept the company’s installment-agreement proposal at the telephone hearing with the appeals_office the company proposed to pay its liabilities in monthly installments of dollar_figure in exchange for the installment-payment plan the company proposed that the irs would withdraw its lien filings and withdraw its proposal to levy the appeals_office determined that these proposals would not improve the irs’s prospects for collecting the company’s liabilities the irs is authorized to enter into a written_agreement allowing a taxpayer to pay tax in installment payments if the irs determines that the agreement will facilitate full or partial collection of such liability sec_6159 the decision to accept or reject a proposed installment_agreement is committed to the irs’s discretion sec_301_6159-1 proced admin regs the irs is authorized to withdraw a lien filing under various circumstances including if the taxpayer has entered into an installment_agreement or if the irs has determined that withdrawal of the lien filing would facilitate the collection of the liability see sec_6323 and c the decision to withdraw a lien filing is committed to the irs’s discretion the appeals_office determined that the company’s history of failing to pay its tax_liabilities weighed against accepting the installment_agreement and forgoing the substantial rights that were secured_by the filing of a lien we are unable to conclude that the appeals_office abused its discretion in sustaining the lien filings and proposal to levy the determination of the appeals_office is sustained to reflect the foregoing an order denying respondent’s motion and decision for respondent will be entered sec_6323 provides that the treasury secretary may withdraw a notice of a lien filed under this section emphasis added
